 
Exhibit 10.38.1
 
 
Amendment to
Executive Employment Letter
 
This Amendment (“Amendment”) to that certain Employment Letter Agreement, dated
as of April 16, 2006, by and between ICO Global Communications (Holdings)
Limited and John Flynn (“Agreement”) is made as of the 30th day of December,
2008 (“Effective Date”) by and between ICO Global Communications (Holdings)
Limited (“ICO”), and John Flynn (“Executive”), ICO and Executive each a “Party”
and collectively, the “Parties”).  Capitalized terms used herein without
definition shall have the meanings given to such terms in the Agreement. 
 
In consideration of the mutual promises and covenants set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:
 
1.0
Exhibit A.  Exhibit A attached hereto, is incorporated into the Agreement.



2.0
Counterparts.  This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



3.0
Continuing Effect. With the exception of this Amendment, the remaining
provisions of the Agreement remain unchanged.

 
IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Effective
Date.
 

ICO Global Communications (Holdings) Limited          John Flynn  
 
                /s/ J. Timothy Bryan        /s/ John Flynn   By:  J. Timothy
Bryan         By: John Flynn   Title:  
Chief Executive Officer
            
 
 

 

--------------------------------------------------------------------------------


 
Exhibit A
 
The language in Section 1.1 below is hereby added to the Agreement:
 
 
1.1
Section 409A; Deferred Compensation.

 
 
1.1.1
Delay in Payment.  Notwithstanding anything in the Agreement to the contrary, if
Executive is deemed by ICO at the time of Executive’s “separation from service”
with ICO to be a “specified employee,” any non-exempt deferred compensation
which would otherwise be payable hereunder shall not be paid until the date
which is the first business day following the six-month period after Executive’s
separation from service (or if earlier, Executive’s death).  Such delay in
payment shall only be effected with respect to each separate payment of
non-exempt deferred compensation to the extent required to avoid adverse tax
treatment to Executive under Section 409A.  Any payments or benefits not subject
to such delay shall be paid pursuant to the time and form of payment specified
above.  Any compensation which would have otherwise been paid during the delay
period shall be paid to Executive (or his beneficiary or estate) in a lump sum
payment on the first business day following the expiration of the delay period.

 
 
1.1.2
Key Definitions.  For purposes of the Agreement, the term “termination of
employment” shall mean “separation from service” and the terms “separation from
service,” “specified employee” and “nonqualified deferred compensation” shall
have the meanings ascribed to such terms pursuant to Section 409A.

 
 
1.1.3
Interpretation.  The parties intend that all payments or benefits payable under
the Agreement will not be subject to the additional tax imposed by Section 409A
of the Code, and the provisions of the Agreement shall be construed and
administered consistent with such intent.  To the extent such potential payments
could become subject to Section 409A of the Code, ICO and Executive agree to
work together to modify the Agreement to the minimum extent necessary to
reasonably comply with the requirements of Section 409A of the Code, provided
that ICO shall not be required to provide any additional compensation or
benefits.

 
 
1.2
Termination:  Without Cause.  The language in the “Termination Without Cause”
section of the Agreement is hereby amended as follows:

 
The first bullet after the sentence that begins with “In addition, ICO will
provide you with the following severance benefits…” is hereby deleted and
replaced in its entirety with the following:
 
 
·
“continuation of your base salary then in effect, for a period of six (6) months
(“Severance Period”), which shall be paid in equal installments on the same date
that ICO makes its normal payroll payments in accordance with ICO’s payroll
practices in effect on the date Executive separates from service, except to the
extent the six-month delay in payment requirement of Section 409A applies.  Each
installment shall be considered a separate payment for purposes of Section
409A.  The first installment shall be made on the first pay date that follows
the date after Executive has separated from service and has executed and not
revoked the release of claims against ICO and the release is no longer
revocable, provided such date occurs within sixty (60) days following
Executive’s separation from service.”

 

--------------------------------------------------------------------------------


 